PER CURIAM.
Plaintiff appeals from a judgment entered in the Tax Court affirming the determination of the Director of the Division of Taxation that plaintiff, a rooming-house tenant who shared bathroom and kitchen facilities apart from his room with tenants-of other rooms, did not qualify for a rebate under the Homestead ■ Property Tax Rebate Act of 1990, N.J.S.A 54:4-8.57 to -8.66.
We affirm substantially for the reasons expressed by Judge Andrew in his opinion, which is reported at 12 N.J.Tax 318 (Tax 1992).